DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 05/18/2022. In the applicant’s response, claims 1-2, 8-9, and 15-16 amended. Accordingly, claims -20are pending and being examined. Claims 1, 8, and 15 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding independent claim 1, the claim recites: “[1] a highest priority proper subset of image layers is associated with a first set of features of the one or more sets of features, the first set of features comprising people, pet, landmark, or sign features; [2] a high priority proper subset of image layers is associated with a second set of features of the one or more sets of features, the second set of features comprising letters and numbers; and [3] a low priority proper subset of image layers is associated with a third set of features of the one or more sets of features, the third set of features comprising natural objects, buildings, backdrops, or blurry objects; and [4] receiving, from a client, a request to download the image from the server; sending, to the client, the highest priority proper subset of image layers; [5] after sending the highest priority proper subset of image layers, sending the high priority proper subset of image layers”. However, the claim is indefinite for at least the following reasons. In the first instance, in some circumstance, according to broadest reasonable interpretation (BRI), said “natural objects” or “buildings” can be interpreted as a “landmark”. The former however is classified to “low priority proper subset” while the latter is classified to “highest priority proper subset” in the claimed invention. Therefore, it is not clear what the boundary is between said “low priority proper subset” and said “highest priority proper subset”. Likewise, in some circumstance, said “letters and numbers” can be interpreted as a “sign” based on the BRI. The former however is classified to feature [2] while the latter is classified to feature [1]. Therefore, it is not clear what the boundary is between feature [1] and feature [2]. In the second instance, in feature [4], the claim recites “sending, to the client, the highest priority proper subset of image layers”. However, it is not to which “the highest priority proper subset of image layers” refers and whether it refers feature [1], feature [2], or the both. Thus, the claim(s) do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and that are, therefore, indefinite as required by 35 U.S.C. 112(b).

4-2.	Regarding independent claim 8, 15, each of them faces the same issue as claim 1, and thus are rejected for the reasons set forth in the rejection of claim 1 above.

4-3.	Accordingly, the dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.

4-4.	The examiner’s notes: according to applicant’s originally filed specification, see Paragraphs [0023]-[0024], either “a highest priority proper subset” or “a low priority proper subset” not only is relative but also is application-specific. In other words, an object’s attribute itself is not key to determining whether it belongs to “a highest priority proper subset” or “a low priority proper subset”, it is scenario dependent.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US Pub 2003/0235338, hereinafter “Dye”).

Regarding claim 1, Dye discloses a method for loading a digital image (the method and system for transmitting an image from a server to a client; see fig.3), the method comprising: storing, on a server, the digital image (the method may store the captured image in a memory; see server 50 or client 102 of fig.2, and para.81); 
determining one or more areas of interest within the digital image; extracting one or more sets of features for each of the one or more areas of interest within the digital image (the method may identify N objects (the areas of interest) in the image; see 831 of fig.3 and para.83); parsing the digital image into a set of image layers, wherein a subset of image layers is associated with a first set of features of the one or more sets of features (the method may breaks the image object up into various object sub bands based on respective object priority; see 151 of fig.3 and para.89); 

sending, to the client, the subset of image layers; and after sending the subset of image layers, send the remainder of the set of image layers (the method may transport the N objects (i.e., the respective object sub bands) to the client decoder via transport medium 300 according to the order of the respective object priorities; see para.89—par.90; see 100[Wingdings font/0xE0]151[Wingdings font/0xE0]251[Wingdings font/0xE0]451 of fig.3).

Dye does not explicitly disclose: “receiving, from a client, a request to download the image from the server” as recited in the claim. However, Dye does implicitly disclose this feature. Dye, in Paragraph [0072], discloses “wherein each of the client stations 102 is operable to receive audio/video data from the other client stations 102. In one embodiment, a central server 50 may be used to control initialization and authorization of a single or a plethora of collaboration sessions.” Dye, in Paragraph [0073], discloses “a client/server model may also be used, where, for example, video and audio data from each client station are transported through a central server for distribution to other ones of the client stations 102.” It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that the left encoder system shown in fig.3 may receive a request from the right client decoder for transporting an image stored in the left server/client (Dye, see fig.3).

Regarding claim 2, 9, 16, Dye discloses, wherein: parsing the digital image into the set of image layers includes converting the digital image into a binary representation of the digital image (“Application of the DWT to an image object breaks the image object up into various sub bands”; see para.89); wherein a subset of the binary representation is associated with the subset of image layers, and the subset of the binary representation is repositioned to the beginning of the binary representation; and wherein, in response to receiving the request, the binary representation is sent to the client (wherein the object which may have the highest priority is firstly sent to the object discrete wavelet transform block 151 and delivered to the client decoder, see para.89).

Regarding claim 3, 10, 17, Dye discloses, wherein the one or more areas of interest are determined using object recognition techniques to determine a number and a quality for a set of objects within the digital image (wherein each interest area is associated with a quality object within the image; see fig.4A).

Regarding claim 4, 11, 18, Dye discloses, wherein the one or more areas of interest are further determined by comparing the number and the quality of the set of objects within the digital image to a set of criteria (the method may set each object within the image as a quality area of interest; see fig.4A).

Regarding claim 5, 12, 19, Dye discloses, wherein the set of criteria considers at least the number, the quality, and a spatial relationship among the set of objects within the digital image (wherein each object identification may include an identity classification of the relative importance of the object to the scene and the importance of the various objects may be classified by the respective object's relative position to the camera in depth space; see para.85).

Regarding claim 6, 13, 20, Dye discloses, wherein each set of features within the one or more sets of features corresponds to an object within the set of objects (“Application of the DWT to an image object breaks the image object up into various sub bands”; see para.89).

Regarding claim 7, Dye discloses the method of claim 6, wherein the first set of features corresponds to a set of highest quality objects (wherein the object which may have the highest priority is firstly sent to the object discrete wavelet transform block 151 and delivered to the client decoder, see para.89; the method may transport/delivery the N objects (i.e., the respective object sub bands) to the client decoder via transport medium 300 according to the order of the respective object priorities; see para.89—par.90; see 100[Wingdings font/0xE0]151[Wingdings font/0xE0]251[Wingdings font/0xE0]451 of fig.3).

Regarding claims 8, 15, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US Pub 2003/0235338, hereinafter “Dye”) in view of Mandavilli et al (US Pub 20190342491, hereinafter “Mandavilli”).

Regarding claim 14, Dye does not explicitly disclose, wherein the extraction of the one or more sets of features is performed using a neural network, and wherein the neural network is trained by adjusting a weight and a bias of at least one edge within the neural network”. However, in the same field of endeavor, Mandavilli teaches: wherein the extraction of the one or more sets of features is performed using a neural network (“the priority subject image-indicative data of priority subject data 165 can include coefficient data for a neural network trained to identify members of a predetermined set of priority subjects, such as faces”; see para.39), and wherein the neural network is trained by adjusting a weight and a bias of at least one edge within the neural network (these features are included in any neural network which is trained to identify members of a predetermined set of priority subjects in an image in order to determine whether a face/object in the image belongs to a primary user/object, see para.70). 

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Mandavilli into the teachings of Dye using a trained neural network as taught by to extract the objects/features in an image for identifying the objects/faces in the image (Mandavilli, see abstract).

Response to Arguments
9.	Applicant’s arguments, with respects to claim, filed on 05/18/2022, have been fully considered but they are not persuasive. It is because the claimed inventions are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See Section 4 of this office action.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/29/2022